EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael Krautner on March 23, 2021.
The application has been amended as follows:  Claim 10 has been amended to depend on independent claim 1. 

	Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended independent claims 1, 6, and 13 to include the allowable subject matter of previous claims 3, 8, and 14, which the examiner indicated as allowable in the previous Non-Final Rejection filed March 08, 2021. Additionally, the applicant added a new independent claim 15, which incorporates the limitations of base claims 1, 4, and 5, with subject matter deemed allowable in the previous Non-Final Rejection. 
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach that the first and second engaging surfaces and the first and second reclining surfaces collectively form ribs arranged in a W-shaped cross section. While Weber (US 5,239,932 A) teaches that the combined cross sections of the bolster sides (such as shown in Fig. 1) that may be interpreted as the W-shaped cross section, the claim language would not be satisfied because the first and second engaging surfaces would be situated respectively on each side of the truck bolster, and would not extend parallel to the same wear plate surface. Additionally, the examiner finds no obvious reason to modify the engaging surfaces and the reclining surfaces such that the cross section is W-shaped. Such a modification would require improper hindsight reasoning.
The prior art also fails to teach that the lower bolt hole is configured to receive a second fastener longer than the first fastener. While Weber (US 5,239,932 A) teaches two bolts (37) that may be interpreted as the first and second fasteners, the examiner finds no obvious reason to modify the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617